Stephens, J.
1. The maintenance of an air-brake hose as a part of the train-brake system required on an interstate train of cars under the Federal safety-appliance act, which is defective in that a lock-pin belonging in a coupling has become old, rusty, and worn, and has completely dropped out and causes the hose connection to fly apart, is prohibited by the act. It is immaterial that the railroad, in equipping its train as respects its air-brake system in' compliance with the provisions of this act, went beyond the imperative provisions of the act as respects the number of cars so equipped. Such negligent condition of the air-brake system in a train, before it has started upon its journey in interstate commerce and which is made up and equipped with such brake-hose coupled and connected, is nevertheless a violation of the safety provisions of this act.
2. Whether or not an employee of the railroad, who is inspecting the air-brake system upon a train while it is not in motion and before starting upon its journey, is within the protection of this provision of the act, he may nevertheless maintain a suit under the Federal employer’s liability act, against the railroad, for any injury which can be legally attributable to such negligent defect. He has not assumed the risk of such negligence, since such negligence consists in the- violation of a statute enacted for the safety of the employees of the railroad.
*505Decided February 24, 1925.
McDaniel & Neely, for plaintiff in error.
Hewlett & Dennis, contra.
3. The petition, which was brought under the Federal employer’s liability-act, by the injured employee against the railroad company, for the injuries thus sustained, set out a cause of action, and the demurrer thereto was properly overruled.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.